271 F.2d 264
Kelsey D. BARTLETT, Appellant,v.Dr. Joseph DUTY et al., Appellees.
United States Court of Appeals Sixth Circuit.
October 1, 1959.

Kelsey D. Bartlett, in pro. per.
Shumaker, Loop & Kendrick, Dan H. McCullough, Spengler, Nathanson, Heyman, McCarthy & Durfee, Toledo, Ohio, William M. Vance, Asst. Atty. Gen., for appellees.
PER CURIAM.


1
Appellant's affidavit in support of his motion to proceed in forma pauperis states only in general terms the nature of the litigation and does not state the alleged error or errors on the part of the District Judge, about which he complains. The affidavit fails to show what merit, if any, there is in his appeal. Morris v. Igoe, 7 Cir., 209 F.2d 108; Beecher v. Leavenworth State Bank, 9 Cir., 191 F.2d 812, certiorari denied 343 U.S. 954, 72 S.Ct. 1048, 96 L.Ed. 1354.


2
The affidavit is insufficient to support the application to proceed in forma pauperis, Kenney v. Fox, 6 Cir., 232 F.2d 288, certiorari denied Kenney v. Killian, 352 U.S. 855, 77 S.Ct. 84, 1 L.Ed.2d 66; Cuiksa v. City of Mansfield, 6 Cir., 250 F.2d 700; Loum v. Underwood, 6 Cir., 262 F.2d 866; Hullom v. Burrows, 6 Cir., 266 F.2d 547.


3
The motion to proceed in forma pauperis is denied without prejudice.